UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 8, Jamaica Jim, Inc. (Exact name of registrant as specified in its charter) Nevada 333-148042 26-2342913 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8001 Irvine Center Drive, Suite 400 Irvine, California92618 (Address of Principal Executive Office) (Zip Code) (949) 309-3099 (Registrant’s telephone number, including area code) 360 Main
